Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/16/2022 have been fully considered but they are not persuasive.  
Applicant's Remark:
The steps of applying, sensing, adjusting, and applying occur in a single pass and in sequence. ZHAO (WO-2016195665-A1) doesn’t teach this.
Examiner's Response:
Respectfully, the claim language currently states “applying fusing energy to the sacrificial layer, then sensing a temperature of the sacrificial layer… and applying fusing energy to the part layer of the first 3D part with the first adjusted power level of the thermal energy source”. The BRI of the limitation currently reads as these steps (applying fusing layer to the part layer and the applying fusing energy to the sacrificial layer) as being as broad as the fusing energy of the part layer occurring prior to the fusing energy of sacrificial layer or concurrently. Further, the limitation “sensing a temperature of the sacrificial layer” does not exclude the interpretation of sensing the temperature of the sacrificial layer and the part layer concurrently, or in sequence. The claim limitation currently reads “comprising:”, which includes these interpretations.
ZHAO teaches the use of an infrared sensor to measure the temperature data of the surface are of the build bed during production (ZHAO, Paragraph(s) 0016). There is a generation of a first temperature map from this temperature data and a second temperature map (ZHAO, Paragraph(s) 0043). The first temperature map includes temperature data from the geometry of the target object model. The second temperature map includes data from the first temperature map and the thermal model of the sacrificial object model at the location. The system then adjusts based on the second temperature map (ZHAO, Paragraph(s) 0043). The second temperature map verifies the layer of the temperature of the print environment to see if additional sacrificial objects are to be added to improve the thermal background of the build bed (Paragraph(s) 0046).  The printing of the sacrificial objects causes a change to the temperature map (Paragraph(s) 0053).  Figure(s) 7 and 8 describe an iterative process for the generation of a first temperature map and regeneration of a second temperature map and a recheck of the target object model.  As the sacrificial objects are within the target geometry and on the build bed (Paragraph(s) 009, 0012), the second temperature map includes data from both the sacrificial objects and the target object. As there is an infrared sensor creating the data, the sacrificial object and the target object are sensed.
The examiner believes ZHAO performs this in a single pass the same way the immediate application performs their sensing and fusing in a single pass. The detection of the temperature of a layer is determined after a layer has been printed. 
Applicant's Remark:
The applicant asserts that ZHAO does not teach sensing a temperature after applying fusing energy.
Examiner's Response:
The fusing energy as taught by ZHAO is heat. The temperature threshold is a maximum temperature of the print material that comprises plus or minus five degrees from the desired fusing temperature (Paragraph(s) 0017). The fusing energy is provided by the sacrificial objects or alternatively the print device environment.   The applicant has not yet claimed a structure performing the fusing energy so that either one is excluded.
Applicant's Remark:
ZINNIEL requires a finding that sensing the temperature of the sacrificial layer after applying fusing energy is inherent to ZHAO.
Examiner's Response:
Respectfully, ZINNIEL is not required but to elucidate the temperature threshold as taught by ZHAO in Paragraph(s) 0037.
Applicant's Remark:
ZHAO does not teach adjusting the power level of the thermal energy source.
Examiner's Response:
The fusing energy is provided by the sacrificial objects or alternatively the print device environment.   The applicant has not yet claimed a structure performing the fusing energy so that either one is excluded. ZHAO teaches a temperature adjustment of the print device environment (Paragraph(s) 0007, 0011) . The print device environment may be heated by a heat lamp (Paragraph(s) 0015). Alternatively, the print device environment may be adjusted by using a sacrificial object (Paragraph(s) 0032).
Applicant's Remark:
ZHAO does not teach applying a fusing energy to the part layer at the adjusted power level.
Examiner's Response:
Respectfully, ZHAO teaches the “temperature threshold may be a value, such as a maximum temperature… plus or minus five degrees from the desired fusing temperature” (Paragraph(s) 0018). The invention relates to a maintaining the target object at a threshold temperature with either the print device environment or the sacrificial object (Paragraph(s) 0015 or Paragraph(s) 0032).
Applicant’s Remark:
ALBRECHT (US-20150021815-A1) doesn’t teach a sacrificial part layer and 3D part layers.
Examiner’s Response:
ALBRECHT teaches the additive manufacturing systems forms a sacrificial anode 104 in the anchoring material to join different anchoring materials (Paragraph(s) 0045). The controller controls the heating devices and the deposition of the droplets based on the sensor inputs (Paragraph(s) 0051).  The controller adapts a set of instructions to position the changes of the workpieces and the part due to the thermal effects (Paragraph(s) 0051, 0033, 0035, 0051, and 0054).  As the sacrificial anode is printed by the additive manufacturing system (Paragraph(s) 0045), the same operations of the controller and sensors that print the workpieces are applied to the sacrificial anode as well. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        

	
	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743